PARSONS, J.
After the petition had been in court more than a year, during which time the petitioner made no motion in relation to it, the court, on inspection of the record of the cause in which the writ of possession issued, and of the petition itself, dismissed the petition. The record of that cause is not before us. It is true the case came before the court on a demurrer to the petition, but the court looked into the record of the cause, and the matters and things stated in the petition, and dismissed it. This the court might have done without the demurrer. The petitioner states no particular title in herself, and the other allegations of her petition are insufficient. The case of Hall v. Hilliard, (6 Ala. 43,) is against her, and it is unnecessary to add any thing to what is there said.
Let the judgment be affirmed.